Citation Nr: 0938368	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  09-26 339	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION


The Veteran had active service from November 1967 to December 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2008 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  That rating decision 
granted service connection for PTSD and assigned an initial 
30 percent evaluation; by a July 2009 rating decision, the 
initial evaluation was increased to 50 percent.  The July 
2009 rating decision also granted compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
November 1967 to December 1970.

2.	On September 18, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


